Name: Commission Implementing Regulation (EU) NoÃ 1134/2011 of 9Ã November 2011 concerning the non-renewal of the approval of the active substance cinidon-ethyl, in accordance with Regulation (EC) NoÃ 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending Commission Implementing Regulation (EU) NoÃ 540/2011 Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  marketing;  means of agricultural production
 Date Published: nan

 10.11.2011 EN Official Journal of the European Union L 292/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1134/2011 of 9 November 2011 concerning the non-renewal of the approval of the active substance cinidon-ethyl, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending Commission Implementing Regulation (EU) No 540/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 20 thereof, Whereas: (1) The active substance cinidon-ethyl was included in Annex I to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (2) for a period expiring on 30 September 2012. (2) To enable applicants to prepare their applications and to enable the Commission to evaluate and decide upon such applications, that inclusion was extended until 31 December 2015 by Commission Directive 2010/77/EU of 10 November 2010 amending Council Directive 91/414/EEC as regards the expiry dates for inclusion in Annex I of certain active substances (3). (3) In accordance with Article 78(3) of Regulation (EC) No 1107/2009 that substance was included in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (4) and is to be deemed to have been approved under Regulation (EC) No 1107/2009. (4) The Commission did not, however, receive any applications for the active substance concerned and the time period for the submission of such applications, as provided for in Article 4(1) of Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (5), has expired. (5) Consequently, the approval of that active substance should not be renewed and it should be removed from Part A of the Annex to Implementing Regulation (EU) No 540/2011, as from the date on which its approval would have expired had it not been extended by Directive 2010/77/EU. (6) This Regulation does not prejudice the submission of an application for this substance pursuant to Article 7 of Regulation (EC) No 1107/2009. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Non-renewal of approval The approval of the active substance cinidon-ethyl is not renewed. Article 2 Grace periods Any grace period granted by a Member State for plant protection products containing cinidon-ethyl shall expire on 31 March 2013 at the latest for the sale and distribution and on 31 March 2014 at the latest for the disposal, storage, and use of existing stocks. Article 3 Amendments to Implementing Regulation (EU) No 540/2011 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 4 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 230, 19.8.1991, p. 1. (3) OJ L 293, 11.11.2010, p. 48. (4) OJ L 153, 11.6.2011, p. 1. (5) OJ L 322, 8.12.2010, p. 10. ANNEX In Part A of the Annex to Implementing Regulation (EU) No 540/2011, row 33 is replaced by the following: Number Common name, identification numbers IUPAC name Purity (1) Date of approval Expiration of approval Specific provisions 33 Cinidon-ethyl CAS No 142891-20-1 CIPAC No 598 (Z)-ethyl 2-chloro-3-[2-chloro-5-(cyclohex-1-ene-1,2-dicarboximido)phenyl]acrylate 940 g/kg 1 October 2002 30 September 2012 Only uses as herbicide may be authorised. For the implementation of the uniform principles as referred to in Article 29(6) of Regulation (EC) No 1107/2009, the conclusions of the review report on cinidon-ethyl, and in particular Appendices I and II thereof, as finalised in the Standing Committee on the Food Chain and Animal Health on 19 April 2002 shall be taken into account. In this overall assessment Member States:  should pay particular attention to the potential for ground water contamination, when the active substance is applied in regions with vulnerable soil (e.g. soils with neutral or high pH values) and/or climatic conditions,  should pay particular attention to the protection of aquatic organisms. Conditions of authorisation must include risk mitigation measures, where appropriate. (1) Further details on identity and specification of active substances are provided in their review reports.